Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/14/2018.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 14, it is unclear how the reinforced terminal section is “used” to calibrate the imaging tip, or what would be included or excluded by designation of “using”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US 2012/0116214) in view of Stamp et al (US 2009/0270815). 


Muller does not teach the positioning of the tip in a reinforced terminal section of the outer sheath between the guidewire lumen and an unreinforced main section of the outer sheath. Attention is hereby directed to the reference to Stamp which expressly teaches the positioning of a tip in a reinforced terminal section of an outer sheath between a guidewire section and an unreinforced main section of the outer sheath (0087-0088) such that the section can allow for a more-physically stable configuration of catheter and tip (110, 115, 175 (reinforcement)). It would have been obvious to one of ordinary skill in the art to have utilized this configuration to avoid bowing out or ripping of the catheter and sheath (0088). 

Regarding claims 2 and 4-7, Muller discloses the transmission of ultrasound (0037) and reception thereof (0041), the T/R of the ultrasound performed during rotation/translation of the tip (0041), the positioning of the tip including coupling a cable with a pullback and rotation unit (0047), and the retraction includes holding the sheath stationary while retracting the cable (0041, 0069). 

s 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (‘214) in view of Stamp (‘815) and in further view of Maschke (US 2007/0135887). Regarding claim 8, Muller in view of Stamp discloses what is listed above but fails to disclose the reception of pullback command at the pullback unit and wherein automatically the steps of retracting, transmitting, and collecting are performed during the execution of the pullback command during ultrasonic transmission.  
Attention is hereby directed to the reference to Maschke (‘887) which expressly teaches the implementation of a pullback command method wherein the retraction, transmission, and collection are performed during the pullback (0070, 0028) including during acquisition of imaging data (0070, IVUS 0048). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Maschke with those of Muller et al in view of Stamp to automate the generation of appropriate commands/signal data during interrogation of a patient (0028 Maschke, 0048, 0070).

Claims 3, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (‘214) in view of Stamp (‘815) and in further view of de Winter (A Novel Retrospective Gating Method for Intracoronary Ultrasound Images…; disclosed by Applicant). Muller et al in view of Stamp disclose and teach what is disclosed above, but fail to disclose and teach the ultrasound acquisition before retracting the cable, or the stopping of transmission of ultrasound energy prior to retracting and resuming after retracting. 
Attention is hereby directed to the reference to de Winter which expressly discloses and teaches the acquisition with ultrasound before retraction (pp 15, Col 1, pp 13 col 2) and the adjustment of the tip and imager between acquisition steps (pp 13, col 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of de Winter for interleaving .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (‘214), in view of Stamp (‘815) in view of Maschke (US 2007/0135887), and in further view of de Winter (A Novel Retrospective Gating Method for Intracoronary Ultrasound Images…; disclosed by Applicant). Regarding this claim, Muller in view of Stamp and Maschke disclose what is listed above, but fail to disclose the data acquisition break between pullback commands and resuming after the tip is repositioned. 
Attention is hereby directed to the reference to de Winter which expressly discloses and teaches the acquisition with ultrasound before retraction (pp 15, Col 1, pp 13 col 2) and the adjustment of the tip and imager between acquisition steps (pp 13, col 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of de Winter for interleaving acquisition and adjustment of the position of the IVUS unit with the methods of Mueller et al in view of Stamp and Maschke to produce accurate results less-tainted by motion artifacts (pp 13, col 2 de Winter).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793